Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 1 of 11 PageID #: 1623




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  NECTARIOS ARISTIDOU, et al.,

                            Plaintiffs,                              MEMORANDUM AND ORDER
                                                                     18-CV-4040 (RPK) (RER)
          -against-

  AVIATION PORT SERVICES, LLC, et al.,

                             Defendants.
  ---------------------------------------------------------------X
  RACHEL P. KOVNER, United States District Judge:

          Plaintiffs are eight former employees of defendant Aviation Port Services, LLC (“APS”).

  They are suing APS, along with its chief executive officer and executive vice president, under the

  Fair Labor Standards Act and the New York Labor Laws. Over the course of this litigation,

  defendants failed to produce discovery and violated many court orders. Plaintiffs, in turn, moved

  for sanctions. See Pls.’ Sept. 9, 2019 Ltr. to J. Brodie (Dkt. #55); Pls.’ Sept. 30, 2019 Ltr. to

  J. Brodie (Dkt. #56). Plaintiffs have requested that the court strike the answer and enter default

  against defendants, among other relief. Plaintiffs’ motions were referred to Magistrate Judge

  Reyes for a report and recommendation (“R. & R.”). Judge Reyes has issued an R. & R. (Dkt. #78)

  that recommends granting plaintiffs’ motion to strike the answer and enter default. Judge Reyes

  also recommends awarding plaintiffs reasonable expenses incurred because of defendants’

  misconduct. As described below, I adopt Judge Reyes’s recommendation that plaintiffs’ motion

  to strike the answer be granted; that default be entered; and that plaintiffs be awarded reasonable

  expenses, based on the factual findings discussed in this Memorandum and Order.




                                                          1
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 2 of 11 PageID #: 1624




                                           BACKGROUND

         I assume familiarity with the underlying facts and procedural history, see R. &. R. at 2-17,

  which I describe here only as needed to address defendants’ R. & R. objections.

    I.   Factual Background

         The R&R chronicles instances of misconduct by defendants that have not been

  meaningfully controverted.

         Written Discovery. At a conference held on May 22, 2019, plaintiffs claimed they had

  not received certain written discovery that had been due more than two months earlier.

  See May 22, 2019 Hr’g Tr. at 2-7 (Dkt. #48); see also Mar. 6, 2019 Minute Entry. The missing

  documents included Rule 26(a)(1) disclosures and written responses to plaintiffs’ document

  requests and interrogatories. See May 22, 2019 Hr’g Tr. at 2-3; Summary Order at 2 (July 25,

  2019) (Dkt #52). Defendants insisted that they had already served all of those documents on

  plaintiffs. Id. at 5-6. To support that contention, defendants produced in court a copy of their

  written responses to plaintiffs’ document requests—which plaintiffs claimed never to have seen

  before—and a certificate of service for those responses. Id. at 6-7. But defendants did not have

  on hand copies of the other missing documents or the corresponding proofs of service. See id. at

  15. To resolve the dispute over whether defendants had in fact served the missing documents,

  Judge Reyes ordered defendants to “show proof of service” by May 23, 2019. Minute Entry and

  Order (May 22, 2019). Defendants failed to comply with that order, leading Judge Reyes to

  conclude that defendants had lied at the May 22 conference about serving the missing documents.

  See Summary Order at 2-3 (July 25, 2019).

         Bank Statements.        Plaintiffs repeatedly requested discovery of defendants’ bank

  statements. See, e.g., Pls.’ June 25, 2019 Ltr. to M.J. Reyes at 3 (Dkt. #50); Pls.’ Aug. 2, 2019 Ltr.

                                                    2
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 3 of 11 PageID #: 1625




  to M.J. Reyes at ¶¶ 2, 13. Judge Reyes not only ordered defendants to produce those bank

  statements by the close of discovery, but also ruled that defendants had waived all non-privilege-

  based objections. See, e.g., Order (Aug. 2, 2019). Defendants did not produce the bank statements

  until more than a month after the close of discovery, compare ibid. with Decl. of Moira Brennan

  in Opp’n to Pls.’ Mot. to Strike (“Opp’n to Mot. to Strike”) at ¶ 26 (Dkt. # 67), and only after

  Judge Reyes reprimanded them in court, see Oct. 10, 2019 Hr’g Tr. at 15-17 (Dkt. #64).

  Defendants attempt to justify their failure to timely produce the bank statements by pointing to an

  exchange with Judge Reyes at the May 22 conference. See Defs.’ Obj. to R. & R. (“Defs.’ Obj.”)

  at 14-16 (Dkt. #84).    At that conference, defense counsel stated that defendants were “not

  producing the bank accounts [or] the tax records” and Judge Reyes responded “okay.” May 22,

  2019 Hr’g Tr. at 11. But that exchange cannot excuse defendants’ failure, because several months

  later Judge Reyes directed defendants to produce the bank statements and ruled that all of

  defendants’ non-privilege-based objections had been waived. See Order (Aug. 2, 2019).

         Personal Jurisdiction Documents. Throughout the litigation, the individual defendants

  have maintained that they are not subject to personal jurisdiction in New York. See Answer at 25

  (Dkt. #37). To address this argument, plaintiffs have long sought documents concerning the

  individual defendants’ contacts with the State such as “documents concerning visits to New York.”

  Pappas Decl. Responding to Defs.’ Discovery Submission at ¶ 194 (Dkt. #69). Judge Reyes

  concluded that defendants’ responses to this discovery request were deficient. See R. & R. at 15-

  16. Among other things, Judge Reyes stated that he reviewed the files submitted by plaintiffs and

  could not find “any . . . responsive information.” Id. at 16. Judge Reyes faulted defendants for

  “direct[ly] contravening]” his order to identify “the specific emails that contain the information

  concerning [the individual defendants’] travel to New York, or anything else concerning whether

                                                  3
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 4 of 11 PageID #: 1626




  they are subject to personal jurisdiction in New York.” Ibid. Judge Reyes also determined that it

  is “simply beyond belief that APS has no other documents whatsoever concerning [the individual

  defendants’] admitted business travel to New York [because] such documents are relevant to

  APS’s financial accounting and tax reporting.” Ibid. In response, defendants do not contest that

  they failed to identify specific emails concerning travel to New York. See Defs.’ Obj. at 55-56;

  Defs.’ Obj. Reply to R. & R. at 11 (Dkt. #88). Although defendants continue to insist that they

  produced “some documents related to [their] travel to JFK,” they do not identify those documents

  in their objection briefing. Defs.’ Obj. at 55. Finally, defendants do not rebut Judge Reyes’s

  finding that the travel documents likely exist because they are relevant to accounting and tax

  reporting. See R. & R. at 16.

         Affidavit on Defendants’ Discovery Obligations. In October 2019, Judge Reyes told

  defendants he was “prepared to recommend to Judge Brodie that she strike the defendants’ answer,

  that she enter default against the defendants, corporate and individual, and that the case proceed

  immediately to an inquest on damages.” Oct. 10, 2019 Hr’g Tr. at 30. Before doing so, however,

  Judge Reyes told defendants that he would give them one last opportunity to demonstrate they had

  complied with their discovery obligations. See id. at 30-32. Judge Reyes ordered defendants to

  submit an affidavit from an APS representative identifying the specific documents, by number,

  that had been produced in response to discovery requests issued by plaintiffs in August. See ibid.

  Defendants ultimately submitted declarations along with copies of the documents produced during

  discovery, see Opp’n to Mot. to Strike; Defs.’ Supplemental Discovery Declaration (Dkt. #68),

  but they did so only after the deadline set by Judge Reyes. And contrary to Judge Reyes’s order,

  the declarations were from APS’s counsel rather than from an APS representative with knowledge

  of the document production. See Opp’n to Mot. to Strike; Defs.’ Supplemental Discovery

                                                  4
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 5 of 11 PageID #: 1627




  Declaration; R. & R. at 11 n.12. Thus, Judge Reyes was not given an affidavit from someone with

  first-hand knowledge about what documents were in defendants’ possession and had been

  produced.

       II.   Procedural Background

             Based on the examples described above and other examples of defendants’ misconduct,

  Judge Reyes has recommended that plaintiffs’ motion to strike the answer and enter default be

      granted. See R. & R. at 26. Judge Reyes has also recommended that defendants and their counsel

      be ordered to pay the reasonable expenses, including attorney’s fees, associated with plaintiffs’

      multiple motions to compel and to strike. See ibid.

             Although defendants have objected to the R. & R., they violated multiple court orders in

      doing so. Their objections were filed a day late, even though they had been granted three

      extensions and were warned that “[a]ny further extension [was] extremely unlikely.” Order

   (Apr. 23, 2020). Defendants also failed to comply with the 25-page limit for memoranda of law

   under my Individual Rules by filing a 57-page brief. Compare J. Kovner Indiv. Rule IV.C with

      Defs.’ Obj.

             Defendants object to numerous factual findings in the R. & R. Generally speaking, they

      argue that plaintiffs “have not yet shown that certain documents they claim have not been produced

   do in fact exist.” Defs.’ Obj. at 2. Defendants therefore believe it is premature for the court “to

  assess whether a drastic remedy striking the answer is warranted.” Ibid.

                                           LEGAL STANDARD

 I.          Review of a Magistrate Judge’s Report and Recommendation

             If a party timely objects to a magistrate judge’s recommendation on a dispositive issue, the

  district court must “determine de novo” those parts of the ruling that have been “properly objected


                                                      5
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 6 of 11 PageID #: 1628




  to.” Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1). That said, statements that “simply

  reiterate previous arguments or make only conclusory” points do not suffice as objections. Fischer

  v. Forrest, 286 F. Supp. 3d 590, 601 (S.D.N.Y. 2018) (citations omitted); see Mario v. P & C Food

  Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Merely referring the court to previously filed

  papers or arguments does not constitute an adequate objection . . . .”). Those parts of an R. & R.

  that are uncontested or are not properly objected to may be reviewed, at most, for “clear error.”

  Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019) (citation omitted); see Nelson v.

  Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citing Fed. R. Civ. P. 72 advisory committee’s

  note to 1983 addition). Clear error will only be found if after reviewing the entire record, the court

  is “left with the definite and firm conviction that a mistake has been committed.” United States v.

  Bershchansky, 788 F.3d 102, 110 (2d Cir. 2015).

         A district court “will not consider new arguments raised in objections to a magistrate

  judge’s report and recommendation that could have been raised before the magistrate but were

  not.” United States v. Gladden, 394 F. Supp. 3d 465, 480 (S.D.N.Y. 2019); see, e.g., Fischer v.

  Forrest, 968 F.3d 216, 221 (2d Cir. 2020); 12 Charles Alan Wright & Arthur R. Miller, Federal

  Practice and Procedure § 3070.2 (3d ed. 2021). Further, “[c]ourts generally do not consider new

  evidence raised in objections to a magistrate judge’s report and recommendation.” Lesser v. TD

  Bank, N.A., 463 F. Supp. 3d 438, 445 (S.D.N.Y. 2020); see, e.g., Hynes v. Squillace, 143 F.3d 653,

  656 (2d Cir. 1998); Paddington Partners v. Bouchard, 34 F.3d 1132, 1137-38 (2d Cir. 1994); Pan

  Am. World Airways, Inc. v. Int’l Bhd. of Teamsters, 894 F.2d 36, 40 n.3 (2d Cir. 1990).

   II.   Rule 37 Sanctions

         Rule 37 of the Federal Rules of Civil Procedure permits a court to sanction a party who

  deliberately fails to comply with a discovery order. Fed. R. Civ. P. 37(b)(2)(A). Rule 37 lists

                                                    6
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 7 of 11 PageID #: 1629




  seven possible sanctions, including “striking pleadings in whole or in part” and “rendering a

  default judgment against the disobedient party.” Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). Factors that

  bear on a court’s exercise of discretion in imposing and selecting a sanction under Rule 37 include

  “(1) the willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy

  of lesser sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-

  compliant party had been warned of the consequences of noncompliance.” Agiwal v. Mid Island

  Mortgage Corp., 555 F.3d 298, 302 (2d Cir. 2009) (ellipses omitted). “Because the text of the rule

  requires only that the district court’s orders be ‘just,’ however, and because the district court has

  wide discretion in imposing sanctions under Rule 37, these factors are not exclusive, and they need

  not each be resolved against the party” opposing the sanctions. S. New England Tel. Co. v. Global

  NAPs Inc., 624 F.3d 123, 149 (2d Cir. 2010) (internal quotation marks and citation omitted).

         Once a court determines that sanctions are appropriate under Rule 37, the Court is generally

  obligated to order the disobedient party, its attorney, or both to pay “the reasonable expenses,

  including attorney’s fees, caused by the failure” to comply with a discovery order. Fed. R. Civ.

  P. 37(b)(2)(C); see John B. Hull, Inc. v. Waterbury Petroleum Prod., Inc., 845 F.2d 1172, 1177

  (2d Cir. 1988); Sentry Ins. A Mut. Co. v. Brand Mgmt., Inc., 295 F.R.D. 1, 17 (E.D.N.Y. 2013).

  The Court may refrain from awarding reasonable expenses, though, if it finds either that the

  disobedient party’s actions were “substantially justified or that other circumstances make awarding

  of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

                                            DISCUSSION

         Defendants object to Judge Reyes’s recommendation that I strike the answer, enter default

  against defendants, and award plaintiffs reasonable expenses. Defendants’ objections were filed

  late, in a document that is more than twice as long as permitted under my Individual Rules.

                                                   7
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 8 of 11 PageID #: 1630




  Nevertheless, I have considered defendants’ objections for the purpose of assessing whether Judge

  Reyes erred in recommending the sanctions that defendants challenge. I conclude that even if

  defendants’ belated and overlong factual objections were accepted, the portions of the R. & R. that

  are not meaningfully controverted fully justify the sanctions recommended by Judge Reyes.

  See Agiwal, 555 F.3d at 302. I therefore adopt Judge Reyes’ recommendations based on the

  factual findings discussed in this Memorandum and Order.

         First, extensive evidence demonstrates that defendants have willfully failed to comply with

  their discovery obligations. See ibid. For instance, there is no question that defendants flouted

  Judge Reyes’s order to submit an affidavit from an APS representative with knowledge of the

  document production—even though they knew Judge Reyes was considering whether to

  recommend striking their answer. Compare Oct. 10, 2019 Hr’g Tr. at 30-32 with Opp’n to Mot.

  to Strike; Defs.’ Supplemental Discovery Declaration. Likewise, defendants failed to produce

  bank statements, in violation of Judge Reyes’s clear instructions, until after the close of discovery.

  Compare Order (Aug. 2, 2019) with Opp’n to Mot. to Strike at ¶ 26. Defendants also failed to

  produce documents related to their jurisdictional defense. See R. & R. at 15-16. And of particular

  concern, the record indicates that defendants lied to plaintiffs and the Court about producing

  (i) written responses to document requests and interrogatories, (ii) Rule 26(a)(1) disclosures, and

  (iii) written discovery requests from defendants. See Summary Order at 2-3 (July 25, 2019).

  These examples of misconduct alone demonstrate willfulness. See Agiwal, 555 F.3d at 302.

         Second, the record makes clear that lesser sanctions, including the threat of terminating

  sanctions, have been ineffective in compelling defendants to comply with their discovery

  obligations.   See ibid.   Judge Reyes’s repeated admonitions to defendants did not lead to

  compliance. See, e.g., Order (Aug. 2, 2019); Oct 10, 2019 Hr’g Tr. 30-32; R. & R. at 11 n.12.

                                                    8
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 9 of 11 PageID #: 1631




  “Especially in light of repeated warnings to defendants[,] . . . at a certain point, if a court does not

  eventually follow through on its warnings, it risks undermining its ability to control current and

  future would-be wayward litigants.” Local Union No. 40 of the Int’l Ass’n of Bridge, Structural

  & Ornamental Iron Workers, 88 F. Supp. 3d 250, 265 (S.D.N.Y. 2015); see Sterling Promotional

  Corp. v. Gen. Acc. Ins. Co. of New York, 86 F. App’x 441, 444 (2d Cir. 2004) (“This Court has

  noted that were it ‘to adopt a position that overly inhibits the imposition of the harsher sanctions

  authorized by Rule 37, [it] would turn the rule into a ‘paper tiger.’” (quoting Sieck v. Russo, 869

  F.2d 131, 134 (2d Cir. 1989)). The record amply supports the conclusion that lesser measures

  were    ineffective    in   compelling     defendants     to   comply      with    discovery    orders.

  See Agiwal, 555 F.3d at 302.

         Third, the duration of defendants’ noncompliance supports the sanctions that Judge Reyes

  imposed. Ibid. A period of noncompliance as brief as a few months has been held to weigh in

  favor of dispositive sanctions. See, e.g., Embuscado v. DC Comics, 347 F. App’x 700, 701 (2d Cir.

  2009) (three months); Leibovitz v. City of New York, No. 14-CV-3297, 2017 WL 1314122, at *4

  (S.D.N.Y. Apr. 6, 2017) (four months), report and recommendation adopted, 2017 WL 3433608

  (S.D.N.Y. Aug. 10, 2017); see also Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42-43

  (2d Cir. 1982) (“[A] pattern of dilatory tactics . . . consist[ing], for example, of groundless motions,

  repeated requests for continuances or persistent late filings of court ordered papers . . . may warrant

  dismissal after merely a matter of months.”); Yadav v. Brookhaven Nat. Lab’y, 487 F. App’x 671,

  673 (2d Cir. 2012) (affirming dismissal for failure to prosecute under Rule 41 after plaintiff failed

  to respond to discovery requests for three months). Even assuming that defendants eventually

  produced all required documents, the record establishes that defendants’ conduct caused many

  months of delay. For instance, defendants served various types of written discovery more than

                                                     9
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 10 of 11 PageID #: 1632




  two months after the deadline imposed by Judge Reyes. See Summary Order at 2-3 (July 25,

  2019). Defendants also failed to produce bank statements until more than a month after the close

  of discovery.    See Opp’n to Mot. to Strike at ¶ 25.          Thus, the duration of defendants’

  noncompliance counsels in favor of dispositive sanctions regardless of whether defendants

  ultimately met their discovery burden. See Agiwal, 555 F.3d at 302-03.

         Finally, defendants were “warned of the consequences of noncompliance” before Judge

  Reyes recommended the sanctions at issue here. Ibid. (ellipses omitted). Judge Reyes cautioned

  defendants at least twice that sanctions—including striking the answer and entering default—could

  be imposed if they failed to comply with their discovery obligations and the Court’s orders.

  See Order (Aug 2, 2019); Oct. 10, 2019 Hr’g Tr. at 30-45. Despite those warnings, defendants

  continued to flout their discovery obligations and Judge Reyes’s orders. Therefore, the fourth

  Agiwal factor favors case-dispositive sanctions. See Agiwal, 555 F.3d at 302.

                                                 ***

         In sum, even relying only on the factual findings described above—to which defendants

  have not raised any meaningful objection—I agree with Judge Reyes that all four Agiwal factors

  weigh in favor of striking defendants’ answer and entering default judgment against them. I also

  agree with Judge Reyes that Rule 37 mandates an award to plaintiffs of reasonable expenses

  because defendants have not shown either that their actions were “substantially justified or that

  other circumstances make awarding of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

                                           CONCLUSION

         Judge Reyes’s R. & R. is adopted as described above. The Clerk of Court is respectfully

  directed to strike defendants’ answer, to enter default judgment against defendants on liability, and

  to terminate the motions pending at docket numbers 55, 56, and 72.

                                                   10
Case 1:18-cv-04040-RPK-RER Document 89 Filed 06/17/21 Page 11 of 11 PageID #: 1633




         Plaintiffs’ case against defendants will now proceed to a damages inquest. That damages

  inquest is respectfully referred to Judge Reyes for a report and recommendation.

         Additionally, plaintiffs’ counsel is directed to submit a detailed list of fees and expenses

  which he contends were incurred unnecessarily as a result of defendants’ conduct, including but

  not limited to the costs and fees expended in having to file and attend conferences and hearings

  held to adjudicate the numerous motions to compel and for sanctions. The parties are directed to

  confer in order to reach an agreement regarding the amount of the award of fees and expenses and

  to seek intervention from Judge Reyes if they should be unable to resolve the total amount within

  fourteen days of the issuance of this Order.

          SO ORDERED.

                                                       Rachel Kovner
                                                       RACHEL P. KOVNER
                                                       United States District Judge

   Dated: June 17, 2021
          Brooklyn, New York




                                                 11
